Citation Nr: 9909678	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  96-08 862A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in San Diego, California


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for left eye blindness claimed to have 
resulted from VA treatment provided between August 1994 and 
April 1995.


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel
INTRODUCTION

The veteran had active duty from August 1944 to June 1945.

The veteran had perfected a timely substantive appeal as to 
an additional issue, entitlement to service connection for 
post-operative residuals of breast cancer secondary to 
radiation exposure.  However, by written statement of 
September 1996, she withdrew the appeal.  Governing 
regulation provides that a substantive appeal may be 
withdrawn in writing by the veteran or her representative any 
time prior to the issuance of a final decision by the Board 
of Veterans' Appeals (Board).  38 C.F.R. § 20.204 (1998).  As 
the veteran's withdrawal meets these criteria, the Board no 
longer has jurisdiction over this issue and will address it 
no further.


REMAND

The veteran contends she underwent two different surgeries 
involving her left eye.  She asserts that the VA physicians 
assured her that she would be able to see better with her 
left eye after each surgery, but that after each surgery her 
visual acuity decreased.  She asserts she is currently blind 
in her left eye.  She explains that she wishes she had never 
consented to either surgery and that she wants to be able to 
see again. 


Law and Regulations

	38 U.S.C.A. § 1151

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. 
§ 1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. 
§ 3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect the regulation's 
inclusion of a fault or accident requirement.

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of the 
remainder of 38 C.F.R. § 3.358 was not questioned.  See 
Gardner, 115 S.Ct. 552, 556 n.3 (1994):  "We do not, of 
course, intend to cast any doubt on the regulations insofar 
as they exclude coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment. . . .VA's action is not the cause of the 
disability in those situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

In March 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  

(a)	General.  Where it is determined 
that there is additional disability 
resulting from a disease or injury or an 
aggravation of an existing disease or 
injury suffered as a result of training, 
hospitalization, medical or surgical 
treatment, or examination, compensation 
will be payable for such additional 
disability.  

(b)	Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern:  
(1)  The veteran's physical condition 
immediately prior to the disease or 
injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or injury, 
each body part involved being considered 
separately.  (i)  As applied to 
examinations, the physical condition 
prior to the disease or injury will be 
the condition at time of beginning the 
physical examination as a result of which 
the disease or injury was sustained.  
(ii)	As applied to medical or surgical 
treatment, the physical condition prior 
to the disease or injury will be the 
condition which the specific medical or 
surgical treatment was designed to 
relieve.  
(2)  Compensation will not be payable 
under 38 U.S.C. 1151  for the continuance 
or natural progress of disease or 
injuries for which the training, or 
hospitalization, etc., was authorized.  

(c)	Cause. In determining whether such 
additional disability resulted from a 
disease or an injury or an aggravation of 
an existing disease or injury suffered as 
a result of training, hospitalization, 
medical or surgical treatment, or 
examination, the following considerations 
will govern:  
(1)  It will be necessary to show that 
the additional disability is actually the 
result of such disease or injury or an 
aggravation of an existing disease or 
injury and not merely coincidental 
therewith.  
(2)  The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
disease or injury or an aggravation of an 
existing disease or injury suffered as 
the result of training, hospitalization, 
medical or surgical treatment, or 
examination.  
(3)  Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative. "Necessary consequences" 
are those which are certain to result 
from, or were intended to result from, 
the examination or medical or surgical 
treatment administered.  Consequences 
otherwise certain or intended to result 
from a treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether that treatment 
would in fact be administered.  38 C.F.R. 
§ 3.358 (1996).

In summary, then, under the 1995 version of 38 C.F.R. 
§ 3.358(c)(3), compensation is precluded where disability (1) 
is not causally related to VA hospitalization or medical or 
surgical treatment, or (2) is merely coincidental with the VA 
hospitalization or medical or surgical treatment, or (3) is 
the continuance or natural progress of diseases or injuries 
for which VA hospitalization or medical or surgical treatment 
was authorized, or (4) is the certain or near certain result 
of the VA hospitalization or medical or surgical treatment.  
Where a causal connection exists, there is no willful 
misconduct, and the additional disability does not fall into 
one of the above-listed exceptions, the additional disability 
will be compensated as if service connected.

However, effective October 1, 1997, 38 U.S.C.A. §  1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress.  
38 U.S.C.A. § 1151 (West Supp. 1997).  The purpose of the 
amendment is, in effect, to overrule the Supreme Court's 
decision in the Gardner case, which held that no showing of 
negligence is necessary for recovery under section 1151.

A VA General Counsel Opinion, VAOPGCPREC 40-97 (December 31, 
1997) addresses the issue of the effective date of the new 
statutory provision.  The opinion includes an analysis of the 
legislative history of the new statute and applies principles 
of statutory construction to the exact terms of the statute.  
Essentially, the General Counsel holds that all claims for 
benefits under 38 U.S.C.A. § 1151, filed before October 1, 
1997, must be adjudicated under the provisions of Section 
1151 as they existed prior to that date.  In other words, all 
1151 claims, such as this veteran's claim, which were filed 
before October 1, 1997, must be adjudicated under the 
statutory provisions in effect when Gardner was reviewed by 
the Supreme Court, and under the regulatory provisions 
promulgated by the VA on March 16, 1995.

The RO has evaluated the veteran's claim under the 1995 
version of the regulations only and has not performed an 
analysis utilizing the newer provisions or a comparison of 
the two as applied to the veteran's claim.  Under the 
subsequent holding of the General Counsel, the standards set 
forth in the 1995 regulations appear to be the appropriate 
standards under which this appeal should be reviewed. 


Well-groundedness

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation that a disability deserves benefits under 
38 U.S.C.A. § 1151 is not sufficient; the veteran must submit 
evidence in support of a claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible."  See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury due to VA medical examination or treatment (lay or 
medical evidence); and of a nexus between the VA medical 
treatment and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.  Because the veteran is not a medical 
expert, he is not competent to express an authoritative 
opinion regarding either his current medical condition or any 
questions regarding medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).


Preliminary development

The Court of Veterans Appeals (Court) has held that the VA 
has certain responsibilities that arise when a claim is 
filed.  For instance, all VA medical records are deemed to be 
constructively of record in proceedings before the Board.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  The VA also has 
an obligation to notify a claimant of what is necessary to 
complete an application for VA benefits in the limited 
circumstances where there is an incomplete application which 
references other known and existing evidence.  Epps v. Brown, 
9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).

In the instant case, the Board observes that the VA medical 
records contained in the veteran's claims file are 
incomplete.  Evidence of record indicates that the veteran 
underwent left eye surgery to repair a retinal tear in August 
1994.  This surgery was performed at the University of 
Minnesota Hospital under the auspices of the VA.  A report 
reflecting this surgery is of record, as is a hospitalization 
summary.  However, the complete records reflecting the 
hospitalization, including test reports, nursing notes, and 
doctor consultation reports are not contained in the 
veteran's claims file.

The veteran underwent a second left eye surgery in April 1995 
for removal of a left eye clouded cataract.  This surgery was 
performed at the VA Medical Center in Fort Meade, South 
Dakota.  A handwritten hospital summary is contained in the 
claims file, but no other records reflecting the surgery or 
the three-day hospitalization are available for review.  It 
appears that all of the veteran's medical records generated 
at the Fort Meade VA Medical Center have subsequently been 
transferred to the VA Medical Center in Loma Linda, 
California.

Because they are deemed to be constructively of record in 
adjudications relating to VA benefits, all VA medical records 
must actually be obtained for inclusion in the veteran's 
claims file prior to further review of the merits of the 
issue on appeal.  Bell, supra.  Thus, complete records 
reflecting the two VA hospitalizations identified above must 
be obtained prior to further review of the appeal.  

To ensure that the VA has met its duty to assist the in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain complete records 
reflecting VA medical treatment afforded 
to the veteran during VA hospitalizations 
in August 1994 and April 1995 which are 
not contained in her claims file for 
inclusion in the file.

2.  After the development requested above 
has been completed, the RO should again 
review the record.  If the claim is 
deemed to be well grounded at this point, 
appropriate evidentiary development, such 
as obtaining any expert medical opinions, 
should be undertaken.  If the benefit 
sought on appeal remains denied, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 10 -


